Motion by appellant to resettle the order of this court entered October 1, 1956 and for other relief referred to the court that rendered the decision. Present-— Nolan, P. J., Beldoek, Murphy, Hallman and Kleinfeld, JJ. Motion granted to the extent of amending the decision of this court handed down October I, 1956 by inserting in the second paragraph thereof after the words “ without costs” the words “decree dated August 23, 1955 vacated.” Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. [See 2 A D 2d 851.]